DETAILED ACTION
	Claims 1-18 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadat et al. (“The O2-assisted Al/CO2 electrochemical cell: A system for CO2 capture/conversion and electric power generation” Science Advances Vol. 2, Issue 7, pp. 1-10, 20 July 2016).
	Regarding claims 1, 8, and 9, Sadat et al. teaches forming a super oxide to convert an aluminum anode into Al2(C2O4) (upgraded feed stock) (pp. 1, 6-8, fig. 4B).  Sadat teaches that the aluminum anode is introduced to an electrolyte thereby forming a feedstock in fluid communication with the cell, which is then upgraded by interacting with a superoxide, wherein the upgraded feedstock Al2(C2O4) is further recovered via a second conduit (pp. 1, 6-8, fig. 4B).  Although Sadat does not specifically teach conduits in fluid communication, it would be understood by one of ordinary skill in the art that the arrows in fig. 4B imply that there is a conduit to deliver the fluids to various stages in the reaction process.
	Regarding claims 2, Sadat teaches that the system introduces carbon dioxide to the cell (pp. 1, 6-8, fig. 4B).
	Regarding claim 3, Sadat teaches that the cathode comprises ketjenblack (carbon material) (p. 8).
	Regarding claims 4, 5, and 15 Sadat teaches that the negative electrode material comprises aluminum (pp. 1, 6-8, fig. 4B).
	Regarding claims 6 and 16, Sadat teaches that the electrolyte comprises 1-ethyl-3-methylimi-dazolium chloride and aluminum chloride (p. 8).
	Regarding claim 7, Sadat teaches that the discharge product (upgraded feed stock) is aluminum oxalate (p. 8).
	Regarding claim 10, Sadat teaches that carbon dioxide is introduced to the feedstock to upgrade it (pp. 1, 6-8, fig. 4B).
	 
	Allowable Subject Matter
Claims 11-14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729